DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims, “actuate the intelligent solenoid to an open position to drain the fluid”, to independent Claim 30, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  The Examiner finds that newly found secondary reference Ferrari et al., (“Ferrari”, US 2009/0173639), discloses this limitation in combination with previously used prior art reference Goodwin, (US 2012/0234770).
On pages 7-8 of the Remarks section as indicated by the page number at the bottom of each page, Applicant summarizes the previous Advisory Action, and discusses the status of the claims and previous objection to the Specification.  In response to the amendments made to the Specification, the Examiner has withdrawn the previous Specification objection.
On pages 8-11, Applicant argues against the previous prior art references, Goodwin and Castleberry et al., (“Castleberry”, US 2015/0006059).  Applicant argues that they do not disclose the claimed invention of independent Claim 30 as currently claimed, specifically regarding the added limitation “actuate the intelligent solenoid to an open position to drain the fluid”.   Applicant argues that Goodwin does not uses its valve to directly drain the fluid when actuated as presently claimed.  As a result, the Examiner notes that newly found secondary reference Ferrari discloses this limitation instead in combination with Goodwin, (See paragraphs [0066], [0068], [0069] & [0082], Ferrari).  For this reason, the Examiner finds Applicant’s remarks against Goodwin and Castleberry unpersuasive because Ferrari now discloses this claimed feature instead.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30, 32, 33 & 37-39 is/are rejected under 35 U.S.C. 103 as being obvious over Goodwin, (US 2012/0234770), in view of Ferrari et al., (“Ferrari”, US 2009/0173639).
Claims 30, 32, 33 & 37-39 are directed to a system, an apparatus or device type invention group.
Regarding Claims 30, 32, 33 & 37-39, Goodwin discloses a system, (See Abstract and Fuel Filtration System 10, See Figure 1, See paragraph [0020]), comprising:
a filter, (Filter Assembly 30, See Figure 1 & 2A/2B, and See paragraph [0020] & [0021]);
an intelligent solenoid coupled to the filter, (Valve 40 coupled to Manifold 32 of Filter Assembly 30, See Figure 2A/2B, See paragraph [0021] & [0022]);
a controller communicatively coupled to the intelligent solenoid, (See paragraph [0024] & [0025]), the controller configured to:
determine, via a filter management circuit, a filter state based on whether a fluid amount in the filter exceeds a predetermined threshold value, (Manifold 32 and Sensor, See Figure 2A/B, and See paragraphs [0024] & [0025]);
responsive, at least in part, to the fluid amount not exceeding the predetermined threshold value, generate, via the filter management circuit, the filter state corresponding to a low fault code, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code when the filter media is replaced/drained and the fluid amount is now below a threshold value), the low fault code indicative of a filter drain being optional, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; and See paragraph [0025], “the controller may simultaneously illuminate an indicator light…and optionally sound an alarm…[which] may be silenced…allowing fuel to bypass the filter media”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code and a drain is considered optional until the operator chooses to act on it);
responsive, at least in part, to the fluid amount exceeding the predetermined threshold value, generate, via the filter management circuit, the filter state corresponding to a raised fault code, the raised fault code indicative of the filter drain being required, (See paragraph [0025], “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”; and See paragraph [0024], “the filter assembly…remains in the fault condition allowing fuel to bypass the filter media until…the fault condition alleviated…by…draining water from the filter assembly”); and
a remote user device configured for wireless operation with the intelligent solenoid, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”), the remote user device configured to:
connect, via a network configured for wireless connectivity, to the intelligent solenoid coupled to the filter, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”);
receive, from the intelligent solenoid, information corresponding to the filter state indicative of the fluid amount corresponding to the filter, (Manifold 32 and Sensor, See Figure 2A/B, and See paragraphs [0024] & [0025]);
responsive to the filter state corresponding to the low fault code, transmit instructions indicating that the filter drain is optional, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code when the filter media is replaced/drained and the fluid amount is now below a threshold value.  Examiner interprets that a drain is optionally not required);
responsive to the filter state corresponding to the raised fault code, transmit instructions so as to actuate the intelligent solenoid to drain the fluid within the filter, (See paragraph [0025], “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”; and See paragraph [0024], “the filter assembly…remains in the fault condition allowing fuel to bypass the filter media until…the fault condition alleviated…by…draining water from the filter assembly”).
Goodwin does not disclose transmitting the instructions so as to actuate the intelligent solenoid to an open position when draining the fluid within the filter.
Ferrari discloses a system, (See Abstract, Ferrari), for transmitting the instructions so as to actuate the intelligent solenoid to an open position when draining the fluid within the filter, (See paragraphs [0066], [0068], [0069] & [0082], Ferrari).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Goodwin by incorporating transmitting the instructions so as to actuate the intelligent solenoid to an open position when draining the fluid within the filter as in Ferrari because it “allows the water drainage system to operate as a self-regulating unit” which “is beneficial” because it removes the need to burden the ECU [engine control unit] with an additional task”, (See paragraph [0083], Ferrari).  By doing so, it “provides a fuel filter system which allows relatively quick and efficient drainage of a water collecting reservoir”, (See paragraph [0084], Ferrari).
Additional Disclosures Included:
Claim 32: The system of claim 30, further comprising a sensor configured to determine the fluid amount in the filter, (See paragraph [0025], Goodwin; “a water in fuel (WiF) sensor…to generate a filter fault signal when the presence of water above an acceptable level is detected”).
Claim 33: The system of claim 30, wherein the intelligent solenoid is configured to operate wirelessly via a wireless chip, wireless circuit, wireless communication network, or combinations thereof, (See paragraph [0026], Goodwin, “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”).
Claim 37: The system of claim 30, wherein the fluid amount corresponds to a water amount, (See paragraph [0025], Goodwin; “a water in fuel (WiF) sensor…to generate a filter fault signal when the presence of water above an acceptable level is detected”).
Claim 38: The system of claim 30, wherein the instructions transmitted by the remote user device are transmitted directly to the intelligent solenoid, (See paragraph [0026], Goodwin, “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], Goodwin, “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”).
Claim 39: The system of claim 30, wherein the instructions are transmitted by the remote user device to the controller, and in response to the instructions, the controller instructs the intelligent solenoid to cause the release of fluid responsive to the filter state, (See paragraph [0026], Goodwin, “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], Goodwin, “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”; and See paragraphs [0066], [0068], [0069] & [0082], Ferrari).
 Claims 34 & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, (US 2012/0234770), in view of Ferrari et al., (“Ferrari”, US 2009/0173639), in further view of Castleberry et al., (“Castleberry”, US 2015/0006059).
Claims 34 & 36 are directed to a system, an apparatus or device type invention group.
Regarding Claim 34, modified Goodwin discloses the system of claim 30, but does not disclose further comprising a vehicle management interface that is configured for operation when a vehicle associated with the filter is in an engine off state.
Castleberry discloses a system, (See paragraph [0001], Castleberry), wherein a vehicle management interface is configured for operation when a vehicle associated with the filter is in an engine off state, (See paragraph [0028] or [0041], Castleberry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Goodwin by incorporating further comprising a vehicle management interface that is configured for operation when a vehicle associated with the filter is in an engine off state as in Castleberry so that “the engine may be shut down to reduce the risk of damage to the engine system due to encroachment of water”, (See paragraph [0041], Castleberry), and the system “may be…drained”, (See paragraph [0041], Castleberry), but “draining the water…is not possible when the engine is running”, (See paragraph [0028], Castleberry).
Regarding Claim 36, modified Goodwin discloses the system of claim 30, but does not disclose wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state; and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received.
Castleberry discloses wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state, (See paragraph [0031] or [0032], Castleberry); and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received, (See paragraph [0031], [0032] and [0038], Castleberry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Goodwin by incorporating wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state; and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received as in Castleberry so that “the engine may be shut down to reduce the risk of damage to the engine system due to encroachment of water”, (See paragraph [0041], Castleberry), and the system “may be…drained”, (See paragraph [0041], Castleberry), but “draining the water…is not possible when the engine is running”, (See paragraph [0028], Castleberry).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779